Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2016/064414.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered. 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on March 9, 2021 have been fully considered and are deemed to be persuasive to overcome the rejections/objections previously applied.   
 
Claim Rejections - 35 USC § 102
Newly amended claim 1 recites the limitation of having 3 to fewer than 30 amino acid alterations and comprising an L222V.  Van Den Brink does not teach or suggest a US 9,930,899 – cited previously on form PTO-892) and the rejection of claim(s) 1, 3-7, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Brink (WO 2013/174840 - form PTO-1449) have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 9-10, 12-13, and 15-20 previously withdrawn from consideration as a result of a restriction requirement/election of species requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III and the election of species requirement, as set forth in the Office action mailed on February 7, 2019 is hereby withdrawn and claims 9-10, 12-13, and 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 


Allowable Subject Matter
Claims 1, 3-7, 9-10, 12-20, and 24-30 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses the mature camel chymosin having the amino acid sequence of SEQ ID NO:4, (see Van Den Brink (US 9,930,899  and WO 2013/174840), the Examiner has found no teaching or suggestion in the prior art directed to a chymosin variant of SEQ ID NO:4 having 3-30 amino acid alterations and having the L222V substitution, wherein said chymosin variant has the properties recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652